EXHIBIT 10.7 AGREEMENT FOR SALE AND PURCHASE THIS AGREEMENT FOR SALE AND PURCHASE (“Agreement”), made this 27th day of June, 2016 (the “Effective Date”), by and between West Robb Ave., LLC, an Ohio limited liability company (“West Robb”), Wall & Ceiling Systems, Inc., an Ohio corporation [dba Lima Self Storage] (“W&C”) and Victoria L. Strickland (“Strickland”) (collectively, the “Seller”) and SSG LIMA LLC, a Delaware limited liability company (“Buyer”), W I T N E S S E T H: WHEREAS, Seller is collectively the owner of the fee simple estate of all those certain tracts or parcels of land situate in Allen County, Ohio, commonly known as: (a) 2000 Elida Road, Lima OH 45805, being tax parcel no. 36-2311-01-020.001, owned by West Robb (“Parcel A”); (b) 1996 W. Robb Avenue, Lima OH 45805, being tax parcel no. 36-2311-01-021.000, owned by West Robb (“Parcel B”); (c) 1910, 1950 & 1980 W. Robb Avenue, Lima OH 45805, being tax parcel no. 36-2311-01-022.000, owned by West Robb (“Parcel C”); and, (d) 1900 W. Robb Avenue, Lima OH 45805, being tax parcel no. 36-2312-02-022.000, owned by Victoria Strickland (“Parcel D”) and more particularly described in Exhibit A (Parcel A, Parcel B, Parcel C and Parcel D, each a “Parcel” and collectively, the “Land”), together with all improvements situate thereon (including without limitation: an approximately 85,768 rentable square foot self-storage facility containing 739 storage units and a two-story manager’s office with upstairs resident manager apartment; two-story multi-tenant office buildings; a free standing single-tenant retail building; a 19 unit “student housing” building; and a single family residence)(together with the Land, the “Project”); a current plan of the Project is attached hereto as Exhibit B and made a part hereof and all personalty thereon is owned by W&C; WHEREAS, Seller desires to sell and Buyer desires to buy, inter alia, the Project and all personalty thereon at the price and on the other terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the foregoing premises and the mutual agreements and covenants herein contained, and intending to be legally bound hereby, the parties covenant and agree as follows: 1. Agreement to Sell and Purchase Seller shall sell and convey, and Buyer shall purchase, the Project; together with the easements, rights, privileges and appurtenances belonging thereto, and any abutting strips or gores; together with Seller’s right, title and interest, if any, in and to any land lying in the bed of any street, road or avenue, open or proposed, in front of or adjoining the Land to the center line thereof; together with all sign posts and signage used by Seller in connection with the Project; together with all appurtenant easements for ingress and egress and utilities; together with all fixtures and equipment now located in, upon, attached or appurtenant to or used in the operation of the Project; together with all leases, licenses and rental agreements of the Project (the “Leases”) and the lighting fixtures, air-conditioning units, window screens and other appliances, furniture, equipment, customer lists, rights to facility telephone and fax numbers, email addresses, yellow pages ads and other local ads, inventories (including all boxes, cash registers, packaging materials, locks and all other contents of the retail store located on the Project) and other personal property and supplies owned by Seller and used or acquired for use at the Project (the “Personalty”, and all of the foregoing property, real, personal and mixed, being collectively called the “Property”).The purchase of the Property shall not include: (i) the use of any name or logo belonging to Seller, except that Buyer, at no additional cost to Buyer, may use the Seller’s name and logo on the existing Property signage for a period not to exceed 120 days following the Closing; or (ii) personal property used by Seller solely in connection with Seller’s “Little Squirt Sports Park” business, including without limitation all go-karts, bumper-boats, bumper-cars, laser tag equipment, and mini-golf equipment (collectively, “Sports Park Equipment”). 2. Purchase Price Buyer shall pay Seller for the Property the sum of FIVE MILLION THREE HUNDRED THOUSAND AND 00/100 DOLLARS ($5,300,000.00) (the “Purchase Price”) as follows: (a)FIFTY THOUSAND AND 00/100 DOLLARS ($50,000.00) no later than three (3) business days after the Effective Date and, unless Buyer earlier terminates (or is deemed to have terminated) this Agreement as herein provided, FIFTY THOUSAND AND 00/100 DOLLARS ($50,000.00) within three (3) business days after the date of the Feasibility Study Clearance Letter, as hereinafter defined (all such monies, together with any additional deposit required hereunder, and together with interest which shall accrue thereon, being collectively called the “Deposit”), all to be held in escrow by Land Services USA, Inc. (“Title Company” and “Escrow Agent”), with an address at 602 E. Baltimore Pike, Media, PA 19063, Attn: Karen Lee, National Title Officer; telephone: 484-448-2117; email: klee@lsutitle.com, as agent for First American Title Insurance Company, and disbursed in accordance herewith; and (b)The balance of the Purchase Price at Closing (hereinafter defined) by wire transfer of immediately available Federal funds, subject to the prorations set forth herein. (c)Prior to Closing, Seller and Buyer shall use commercially reasonable, good faith efforts to allocate the Purchase Price among the Parcels (including the improvements located on such Parcels) and the Personalty. 3. Representations and Warranties of Seller Seller represents, warrants and covenants to Buyer (which representations and warranties shall be true as of the Effective Date of this Agreement and as of the Closing Date, as hereinafter defined, and shall survive Closing) that: (a)Seller has full power and authority to enter into, and to perform its obligations under, this Agreement.This Agreement has been duly authorized by all necessary action of Seller, and all entities which currently own all or any part of the Property. (b)There is no claim, action, suit or proceeding pending or, to the best of Seller’s knowledge, threatened against, by or otherwise affecting Seller or the Property or any portion thereof or relating to or arising out of ownership, management or operation of the Property in any court or before or by any federal, state, county, township or municipal department, commission, board, bureau or agency. (c)All of the obligations of Seller under any contracts affecting the Property which ought to be fulfilled prior to the Closing Date or arising from conditions existing prior thereto will be timely performed by Seller. (d)Seller has no employees other than Victoria Strickland, Thomas J. Klausing, Alex Regal and Dawn Kessinger and Buyer shall not be assuming any employment-related liabilities of Seller under this Agreement. (e)The Leases described in Exhibit C (the “Lease Schedule”), true, correct and complete copies of which will be furnished to Buyer in electronic format within two (2) days after the Effective Date, are all of the leases, licenses and rental agreements affecting the Property on the date hereof and the Lease Schedule accurately sets forth, as of the date hereof, with respect to each Lease:(i) the names, and unit numbers or leased premises, of the lessees; (ii) the monthly rents, which might be in excess of the rates described in the Leases due to increased rental rates; (iii) lessee security deposits (or, if there are none, shall so provide); and (iv) the expiration dates.Seller further represents and warrants that: (i)the Leases are in full force and effect; (ii)the information relating to the Leases as set forth in the Lease Schedule is true, correct and complete; (iii)no amendments, oral or written, have been made with respect to the Leases, other than those listed in the Lease Schedule or made in accordance with Paragraph 5(c); (iv)none of the lessees under the Leases have made any security deposits thereunder, other than as set forth in the Lease Schedule or made in accordance with Paragraph 5(c); and (v)there are no rights of use for any portions of the Property now in effect or hereafter to come into effect, except the rights under the Leases or made in accordance with Paragraph 5(c), and no lessee has any option, agreement of sale, extension or renewal, or any other right, title or interest in the Property acquired directly through Seller, other than its rights of use as aforesaid. (f)Attached hereto as Exhibit D (the “Contract Schedule”) is a true, correct and complete list of all service contracts and other contracts (other than the Leases) respecting the operation of the Property (the “Contracts”), true, correct and complete copies of which will be furnished to Buyer in electronic format within two (2) days after the Effective Date.The Contracts are currently in full force and effect and Seller has performed or, if performance is not currently required, will perform all its obligations thereunder. (g)Seller is not a “foreign person” within the meaning of Section 1445 of the United States Internal Revenue Code, as amended, or its regulations. (h)To the best of Seller’s knowledge, no part of the Property is in violation of applicable laws, codes, or regulations, including (without limitation) those related to health, safety, access, and/or the environment. (i)To the best of Seller’s knowledge, there are no “hazardous substances” (as defined in any applicable law) located on the Project. (j)The current uses of the Project are permissible under the Project’s current zoning classifications. (k)W&C manages and operates the Project. (l)To the best of Seller’s knowledge, there are no structural or other defects in or upon the Project, including (without limitation) HVAC or other mechanical systems, and all such systems are in good working order. (m)There are no existing or pending contracts of sale, options to purchase or rights of first refusal (or the like) with respect to all or any part of the Property. (n)The Property has direct access to and from a public right-of-way. (o)There is currently no pending or threatened litigation involving the Seller, the Property or any part thereof. (p)Strickland is the sole member of West Robb and the sole shareholder of W&C.
